DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The claims should not be referred to in the body of the specification when describing the invention, as occurs at page 1 of the instant specification for example.  
Appropriate correction is required.

Allowable Subject Matter
Claims 10-17 and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  All of the above claims are allowable over the cited prior art at least because none of the prior art show or fairly suggest a housing comprising multiple upper and lower shells where the multiple shells are connected so that where upper shells connect, they are faced by a continuous lower shell portion, as required by instant claim 10, from which all other claims depend. The closest prior art, Chateau et al, shows upper and lower shells where their connecting segments are aligned. The instantly claimed arrangements providing for greater stability and stiffness in the structure as a whole allowing for greater nozzle width, see page 2, lines 20-30 of the specification for example. 

Response to Arguments
Applicant’s arguments, see the response and amendments, filed on 3/3/2021, with respect to the rejections under 35 USC 112(b), 102 and 103 of claims 10-17 and 19-21 have been fully considered and are persuasive.  The rejections of these claims has been withdrawn. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the specification, as  expressed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
sk